



COURT OF APPEAL FOR ONTARIO

CITATION: Beazley v. Canada (Attorney
    General), 2021 ONCA 117

DATE: 20210225

DOCKET: C67948

Strathy C.J.O., Brown and Miller
    JJ.A.

BETWEEN

Cary
    Beazley

Plaintiff (Appellant)

and

Attorney General of Canada and
Her Majesty the Queen in Right of Ontario

Defendants (Respondents)

Cary Beazley, acting in person

Marshall Jeske, for the respondent,
    Attorney General of Canada

Roopa Mann, for the respondent, Her
    Majesty the Queen in Right of Ontario

Heard: February 12, 2021 by video conference

On appeal from the order of Justice Sally
    A. Gomery of the Superior Court of Justice, dated December 19, 2019.

REASONS FOR DECISION

[1]

In this action, commenced against Canada and
    Ontario in 2018 (the 2018 Action), Mr. Beazley raises substantially the same
    issues, on substantially the same pleadings, as he did in an action he
    commenced in 2017 against Canada, Ontario, some 28 physicians and the Queensway
    Carleton Hospital (the 2017 Action).

[2]

Mr. Beazley was diagnosed with Lyme Disease in
    2017. In both actions, he pled, among other things, that his diagnosis and
    treatment were delayed or otherwise impaired by the misrepresentations by
    Canada and Ontario concerning the efficacy of testing for Lyme Disease.

[3]

The 2017 Action was dismissed, without leave to
    amend, as disclosing no reasonable cause of action. A motion brought in this court
    to extend the time to appeal that decision was dismissed on the basis, among
    other things, that the appeal had no merit. A motion to review the dismissal of
    the time extension motion was dismissed by a panel of this court:
Beazley
    v. Canada (Attorney General)
, 2020 ONCA 582.

[4]

The motion judge dismissed the 2018 Action for
    the same reasons she had dismissed the 2017 Action. She held that this was one
    of the exceptional cases where written submissions from the responding party
    (the appellant) would serve no purpose, because the court had already made a
    final order dismissing the 2017 Action, the statements of claim were
    substantially identical, and the issues raised were
res judicata
. She
    found that the 2018 Action could not possibly succeed.

[5]

We agree with all those conclusions. In our
    view, this was one of those clear cases in which the abusive nature of the
    claim was apparent on the face of the pleading which was, as the motion judge
    found, substantially identical to the pleading in the 2017 Action. We would not
    interfere with the exercise of the motion judges discretion.

[6]

While Mr. Beazley suggests that the pleading
    could have been cured by amendment, the motion judge referred to her reasons on
    the 2017 Action in which she observed that the appellant had not alluded to any
    additional facts that could cure the defects in the pleading and was not satisfied
    that granting leave to amend would serve any useful purpose. Having heard Mr.
    Beazleys submissions, we see no error in these conclusions.

[7]

Nor are we persuaded that the motion judge erred
    in the exercise of her discretion in dismissing the 2018 Action pursuant to r.
    2.1.01 of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194, without
    giving Mr. Beazley an opportunity to make submissions. Rule 2.1.01(3) gave the
    motion judge discretion to dismiss a claim without requesting submissions:
Alexander
    v. Longo Brothers Fruit Market Inc.
, 2020 ONCA 590, at para. 4. That
    discretion was exercised judicially.

[8]

As the respondents note, there is no question of
    Mr. Beazleys passionate belief that he has been wronged. However, a previous
    decision of this court has confirmed that there was no merit to Mr. Beazleys
    appeal of the dismissal of the 2017 Action. That dismissal included a finding
    that Mr. Beazley had not established that the deficiencies in his statement of
    claim could be cured by amendment. It is not open to Mr. Beazley to re-argue
    that conclusion based on a subsequent, and almost identical, statement of claim.

[9]

The appeal is dismissed, with costs fixed at
    $300, payable to each respondent, inclusive of disbursements and all applicable
    taxes.

G.R.
    Strathy C.J.O.

David
    Brown J.A.

B.W.
    Miller J.A.


